122 Mich. App. 517 (1983)
332 N.W.2d 517
PEOPLE
v.
WEST
Docket No. 61809.
Michigan Court of Appeals.
Decided January 19, 1983.
Frank J. Kelley, Attorney General, Louis J. Caruso, Solicitor General, George B. Mullison, Prosecuting Attorney, and Thomas J. Rasdale, Assistant Prosecuting Attorney, for the people.
State Appellate Defender (by Elgin L. Wheeler), for defendant.
*519 Before: BEASLEY, P.J., and M.J. KELLY and W.S. WHITE,[*] JJ.
M.J. KELLY, J.
Defendant pled guilty to breaking and entering a store with intent to commit a larceny, MCL 750.110; MSA 28.305, and larceny in a store, MCL 750.360; MSA 28.592. He was sentenced to a term of from 7 to 20 years on the breaking and entering charge and to a term of from 4 to 8 years on the larceny charge, the two sentences to run concurrently. Defendant appeals as of right.
Defendant argues first that the plea-taking court erred by providing defendant with a printed eight-page statement of rights pamphlet rather than orally explaining defendant's rights to him. GCR 1963, 785.7 directs a plea-taking court to advise a defendant of certain rights and possible penalties when the defendant pleads guilty or nolo contendere. The transcript of defendant's plea-taking proceeding has been carefully examined. We find the court complied with GCR 1963, 785.7 without regard to the printed rights form. Thus, defendant's argument under this issue is without merit. Cf. People v Lockett, 111 Mich. App. 405; 314 NW2d 640 (1981), rev'd 413 Mich. 868; 318 NW2d 31 (1982).
Defendant argues next that his convictions for both breaking and entering a store with the intent to commit a larceny and larceny in a store violate his constitutional guarantees against double jeopardy. Larceny in a store is a cognate lesser included offense of breaking and entering a store with the intent to commit a larceny. See People v Kamin, 405 Mich. 482, 496; 275 NW2d 777 (1979); accord, People v Brager, 406 Mich. 1004; 280 NW2d *520 826 (1979). Cognate lesser included offenses share several elements of the greater offense, are of the same class or category, but may contain some elements not found in the higher offense. People v Ora Jones, 395 Mich. 379, 387; 236 NW2d 461 (1975). The fact that the lesser offense has an element not included within the greater does not preclude the lesser from being included within the greater. Ora Jones, supra, pp 388-389.
In Wayne County Prosecutor v Recorder's Court Judge, 406 Mich. 374; 280 NW2d 793 (1979), the Supreme Court dealt with the federal[1] and Michigan[2] double jeopardy rules. That case makes clear that in Michigan there are two different double jeopardy protection tests that must be applied. The first is a federal test, enunciated in Blockburger v United States, 284 U.S. 299; 52 S. Ct. 180; 76 L. Ed. 306 (1932), and Iannelli v United States, 420 U.S. 770; 95 S. Ct. 1284; 43 L. Ed. 2d 616 (1975). That test looks to whether each offense requires proof of a fact which the other does not, notwithstanding a substantial overlap in the proof offered to establish the crimes. Iannelli, supra, p 785, fn 17. Conviction both of breaking and entering a store with the intent to commit a larceny and of larceny in a store does not violate this federal standard. Breaking and entering a store with the intent to commit a larceny requires proof that the defendant broke and entered with the necessary intent. It does not require that a larceny actually occurred. Larceny in a store, however, requires that the larceny actually occurred. Conversely, there is no requirement that there be a breaking and entering.
In Michigan, however, a second test must be applied. Michigan courts focus on the factual *521 proofs involved. Wayne County Prosecutor, supra, p 399. When tried for an action which includes lesser included offenses, if the jury finds guilt of the greater, the defendant may not also be convicted separately of the lesser included offense. People v Martin, 398 Mich. 303, 309; 247 NW2d 303 (1976). Thus, under Michigan law rather than federal, if, factually, the convictions are based on proof of a single act, the separate crimes are held to consist of nothing more than a greater crime and certain of its lesser included offenses. See People v Jankowski, 408 Mich. 79, 86; 289 NW2d 674 (1980). In such a case, multiple convictions cannot be allowed to stand. Jankowski, supra, p 86.
"For purposes of the double jeopardy analysis, as a matter of state constitutional law, the question is not whether the challenged lesser offense is by definition necessarily included within the greater offense also charged, but whether, on the facts of the case at issue, it is." Jankowski, supra, p 91.
Under Michigan's factual test, the convictions in the instant case of breaking and entering a store with the intent to commit a larceny and larceny in a store violate the protection against double jeopardy. A presumption of intent to commit a larceny does not arise solely from proof of a breaking and entering. People v Palmer, 42 Mich. App. 549, 552; 202 NW2d 536 (1972). Rather, there must be some circumstance reasonably leading to the conclusion that a larceny was intended. Palmer, supra, p 552. When larceny in a store is charged along with breaking and entering a store with the intent to commit a larceny, it is the completed larceny that is being used as the "some circumstance reasonably leading to the conclusion that a larceny was *522 intended". The only factual evidence that defendant intended to commit a larceny when he broke and entered is his completed larceny. As such, the two convictions are based on proof of a single act. Under Michigan law, such proof cannot sustain double convictions. See Jankowski, supra, p 86.
Defendant's conviction for breaking and entering a store with the intent to commit a larceny is affirmed. His conviction for larceny in a store is vacated.
W.S. WHITE, J., concurred.
BEASLEY, P.J. (concurring).
I concur in the result.
The narrow issue on appeal is whether the facts shown in the transcript of the plea-taking procedure will support a finding of guilty of both offenses. If both the breaking and entering and the larceny in a building rest upon the same theft of money inside the flower shop, current state interpretation of the constitutional prohibition against double jeopardy requires setting aside of the larceny in a building conviction.[1]
On this record, it is a close question. In breaking and entering cases, the intent to commit larceny often arises as a necessary inference from the breaking and entering. But, in the within case, the factual basis for both pleas was the theft of money inside the flower shop. Consequently, since both pleas seem to rest on the same factual basis, I agree with the result reached by the majority in setting aside the larceny in a building conviction.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.
[1]  US Const, Am V.
[2]  Const 1963, art 1, § 15.
[1]  People v Jankowski, 408 Mich. 79; 289 NW2d 674 (1980).